Title: To George Washington from Cyrus Griffin, 23 May 1796
From: Griffin, Cyrus
To: Washington, George


        
          Richmond May 23d 1796
        
        Can I hope for pardon Sir if once more I take the liberty to experience your well known Goodness and Indulgence.
        upon the resignation of Mr Blair I think it was generally expected that if a Judge was nominated from Virginia the present District Judge would have the preference, unless indeed Mr Marshall or Mr Washington from their uncommon legal Talents. I did not solicit because I thought it unseemly to do so for a man already upon the Bench; it would shew a greediness of disposition not characteristic with the office, and a diffidence that the chief magistrate had forgotten me; but the appointments being made from other states, and as they are Gentlemen of the best abilities in the Law the union are extremely happy and thankful to have the Supreme Court thus ably Completed. And yet it has been now hinted to me that perhaps some objections might lay against my character if it should be in contemplation to appoint another Judge from Virginia when a vacancy shall arrive.
        
        would there, Sir, be any objection to my moral character? Indeed I am not sensible of it myself. I do not game. I have not speculated to the amount of one shilling in my life; and I am temperate & retired, confining myself to Books, my Family, and the duties of my station.
        would there be any objection to my political character? I do not believe there is a more orderly Citizen in the United States. always a sincere friend, and advocate for the present Constitution; a real well wisher and defender of the Administration of Government—particularly in the late Treaty with England.
        perhaps I have not Industry for the labour of a Judge? the gentlemen of the Bar will not say so. I hold it impossible for any man to be more assiduous in the stated and special District and the Circuit Courts than I am. I have not lost one day since my Family were brought from new york unless by unavoidable necessity—and I do a great deal of business out of Court; the district is very extensive and myself always upon the spot.
        Then it would be for the want of Talents to exercise that very important Employment. I hope to Heaven that is the only objection, for I had rather be thought honest and attentive than a man of the most splendid Intellects. however I have determined many Causes of great importance in my Court from which there has not been a single appeal but in two cases to establish points of practice, and two others upon the Jurisdiction of the Court; none upon the merits of a question; the lawyers being perfectly satisfied with the reasons of the Judge. In the circuit Court indeed I gave my opinion that payment of British Debts into the loan office of the state should be considered as valid and here Mr Iredell and myself had the misfortune to differ from a very learned and virtuous Judge, Mr Jay, whom we both revere. I gave my opinion also in another great question the carriage Tax, and was unlucky enough to differ from Judge Wilson. I thought the Tax one of the best that could be laid, but it appeared to me not to be done in a Constitutional manner. Most of the Bar were of the same opinion. I was sworn to determine according to the best of my Judgment; but I constantly paid the Tax myself and advised others to do it also. upon both of these two important qu[e]stions I have the honor of according in opinion with a late amiable and able Judge.
        I should hope, Sir, that no misrepresentations have been made

to you relative to me. I have long known that a Gentleman once high in your Confidence was not a friend of mine, that confidence is deservedly withdrawn, and his conduct shews that I never had occasion to lament his want of friendship. other gentlemen also who stood high in estimation professed a great deal towards me, but having changed their principles, possibly they may have changed their attachments. a Family rising into consequence and who possess very considerable merit I hope are not Enemies of mine, tho early in the Consideration and upon the purest public principle I gave my voice in Congress to recall their Relations from the Courts of Europe. this occasioned great bitterness against me in the elder names. Some reports were also hinted to me.
        That I was not active enough in condemning a vessel belonging to a Mr Sinclair and said to be fitting out as a privateer. the case came before the Court upon the day appointed by the District Attorney, 24 witnesses were suprened on the part of the U. States, 22 of them appeared and were Sworn, but their Testimony was not sufficient and the Jury acquitted the vessel without hesitation. as a material witness was absent the attorney obtained a new Trial and after a special Court lately the cause is dismissed unless good reasons can be given at the June Court to reinstate the business. I was fully as active as a Judge ought to be.
        another report was circulated that I was determined to Condemn all prizes brought into this district by armed vessels of the above description or fitted in our ports. nothing under the Sun was ever more false. there lives not a Judge upon Earth of more discretion in his office. my opinion upon any qu[e]stion was never known untill given Judicially.
        It was said also that I was an advocate for Mr Genet. The only thing I ever said was, upon that subject, “that a man of Mr Genet’s understanding could hardly have acted So absurdly and unwarrantably unless he had been thus instructed by his nation, and if his nation had thus instructed him he was bound to obey.” when the Instructions were published the points then agitated turned out such as I supposed them.
        Another matter has been mentioned that I admitted to bail a man charged with opposing the militia draught to be sent against the Insurgent: the Truth is that no witness appeared against him, and I admitted the man to bail in a large amount to be present

at the next succeeding Court; the prisoner appeared; and the prosecution was dismissed by the attorney.
        A late affair also: a young man by the name of Goosely in the Town of york was surrendered upon my warrant for stealing Bank Bills &c. from the Post-office agreeable to the promises of the assistant post master, upon the surrender by the young man’s friends when he might have escaped, upon his delivering up all the money, and upon his making a candid discovery of the particulars of that wicked Transaction, I thought it perfectly right to bail him with good security in the sum of 20,000 dollars.
        I beg leave to mention another matter also; some little time ago it was stated to me by Colonel Newton of Norfolk “That he had good grounds to believe certain British agents were purchasing Horses in this Country for the military use of that Government, to be sent against our Allies the French in the West Indies, and that Vessels were getting ready to transport the said Horses.” I wrote him for answer that the law of Congress pointed out the mode of proceeding, and that in the first Instance it was not consistent with my Station as Judge to interfere. Mr Oster the french Consul has also written to me upon the subject by way of memorial.
        I ought to mention also that I had the imprudence to write to you sir concerning my son John in Europe. poor Fellow! having no Fortune to give him, he being very anxious to be introduced to the public under the present administration, and being convinced myself that he was a young man of an active mind, sensible, and honorable in his demeanor I did venture to write in his behalf, but the letter was hardly gone before I repented and saw the impropriety.
        Thus Sir I have taken the freedom to say somewhat relative to myself, only as a sort of exculpation if any person whatever has unkindly traduced me, and I defy any man to prove the contrary of what I have now the honor to assert. I know my Innocence and can challenge with Confidence.
        That I have faults, that I have follies and deficiencies I do not deny—but I owe to you a thousand obligations, and no man breathing is possessed of a more feeling heart.
        “Truth and candour will always estimate the conduct of public men,” and well knowing that I have never laid one Syllable derogatory to your personal or political character I am with a

grateful mind & the most profound respect Sir Your very obedient servant
        
          Cyrus Griffin
        
      